DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 12-62, 64-75 and 77-88 are cancelled. Claims 1-11, 63 and 76 are under consideration.  

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on September 26, 2022 is acknowledged.  Claims 63 and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022. 


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 12, 2022. November 14, 2019 and August 7, 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Cann et al., (US20160017396 published 01-2016; priority to 07-2014) in view of
Tenkanen et al., (US 6,593,113 published  7-2003).
	The claims are drawn to a method comprising: (a) contacting a genomic DNA sample obtained from a cell or tissue contacted with a site specific nuclease with a transposon comprising a first detection sequence at the 5’ end of the transposon, under conditions whereby the transposon is inserted into the genomic DNA sample and the genomic DNA sample is fragmented into a plurality of tagmented double-stranded nucleic acid fragments comprising the transposon attached to the 5’ end of the nucleic acid fragments; (b) amplifying the tagmented nucleic acid fragments using (i) a first fixed primer comprising a nucleotide sequence complementary to a predetermined location in the genomic DNA and comprising a second detection sequence at its 5’ end, and (ii) a second selective primer comprising a nucleotide sequence complementary to at least a portion of the first detection sequence, to form amplified nucleic acid fragments comprising the first detection sequence, the transposon attached to the 5’ end of the nucleic acid fragments, and the second detection sequence; and (c) sequencing the amplified nucleic acid fragments.
Cann et al., teach a  method for enriching a target nucleic acid comprising providing an endonuclease system having a crRNA or a derivative thereof, and a Cas protein or a variant thereof. The crRNA or the derivative thereof contains a target-specific nucleotide region substantially complementary to a region of the target nucleic acid; contacting the target nucleic acid with the endonuclease system to form a complex; and separating the complex and thereby enriching for the target nucleic acid [para. 0006].   The method further includes separating the target nucleic acid from the complex and amplifying the targeted nucleic acid [para. 0007].  The method for enriching a target double-stranded nucleic acid including: providing an endonuclease system having a CRISPR-associated (Cas) protein or a variant thereof, wherein the crRNA or the derivative thereof contains a target-specific nucleotide region complementary to a region of a first strand of the target double-stranded nucleic acid; contacting the target double-stranded nucleic acid with the endonuclease system to form a first complex; hybridizing a labeled nucleic acid to a second strand of the target double-stranded nucleic acid to form a second complex, the second strand of the target double-stranded nucleic acid being non-complementary to the crRNA or the derivative thereof, and separating the second complex and thereby enriching for the target nucleic acid.  The method further includes separating the target nucleic acid from the complex. In some embodiments, the method further includes amplifying the targeted nucleic acid [para. 0016-17]. FIG. 10 is a schematic illustrating a method of incorporating a DNA landmark (DNA barcode) into a double-stranded DNA,  thereby teaching claim 9.
Additional additives are not required from double-stranded DNA enrichment schemes, reducing both cost and number of required reagents. In addition, it is easier to make sequencing libraries from double-stranded DNA than from single-stranded DNA. As such, enrichment of double-stranded DNA allows library preparation (e.g., tagmentation) to occur after enrichment. For another example, since specificity (tree-like structures and non-specific hybridization is less of an issue with double-stranded DNA enrichment, potentially larger DNA fragments can be better specifically enriched compared to single-stranded DNA enrichment schemes. This is a particularly important advantage if one considers targeted sequencing in the context of haplotyping and assembly. Also, since longer DNA fragments can potentially be enriched, we have greater flexibility to where the target probe is designed. For example, we can avoid high polymorphic regions but still capture these regions. Also, fewer probes need to be used to capture large regions, reducing both capture probe cost and design [para. 0090]; thus claim 1(a) is taught. 
 The method provided herein further includes adding a transposase, wherein the crRNA or the derivative thereof contains a transposon end. The transposon end is a mosaic end (ME). The method provided herein further includes adding transposon end to the target nucleic acid, and tagmenting the target nucleic acid, wherein the endonuclease system further comprises a transposase. The transposase binds to a nucleotide sequence of the endonuclease system. The transposase and the Cas protein form a fusion protein [para 0021-22]; thereby teaching claim 11. The analysis or action includes subjecting the nucleic acid to copying, amplification, sequencing and/or other procedure for nucleic acid interrogation. A target nucleic acid can include nucleotide sequences additional to the target sequence to be analyzed. For example, a target nucleic acid can include one or more adapters, including an adapter that functions as a primer binding site, that flank(s) a target nucleic acid sequence that is to be analyzed. A target nucleic acid hybridized to a capture oligonucleotide or capture primer can contain nucleotides that extend beyond the 5′ or 3′ end of the capture oligonucleotide in such a way that not all of the target nucleic acid is amenable to extension [para. 0096].
Cann et al., teach obtaining a population of cell free DNA (cfDNA) from a subject's plasma or serum, the population of cell free DNA containing the target nucleic acid; providing an endonuclease system [para. 0023].  Nucleic acids include, but are not limited to, genomic DNA, eDNA, hnRNA, mRNA, rRNA, tRNA, fragmented nucleic acid, nucleic acid obtained from sub-cellular organelles such as mitochondria or chloroplasts, and nucleic acid obtained from microorganisms or DNA or RNA viruses that may be present on or in a biological sample [para, 0095].
Cann et al., teach that many other methods for sequence-specific DNA enrichment involve multiple steps and require relatively large amounts of sample nucleic acids, and usually are difficult, tedious, laborious, time-consuming, inefficient, and costly. In addition, methods currently used for targeted enrichment of double-stranded DNA require creating a single-stranded DNA prior to the sequence specific targeting. They also require longer time for hybridizing probes to target DNA. Thus, there exists a need for new methods that enable rapid and efficient sequence-specific polynucleotide enrichment. The present disclosure addresses this need by providing methods for enriching polynucleotide using CRISPR-Cas systems [para. 0003]. 
The endonuclease system is labeled. In some embodiments, the crRNA is labeled with biotin. In some embodiments, the method provided herein further includes adding streptavidin and thereby separating the complex. In some embodiments, the Cas protein or the derivative thereof is labeled with a capture tag [para. 0009].  The Cas9 complex components can be labeled with a binding tag: Cas9 enzyme, crRNA, tracrRNA, and DNA probe targeting the displacement loop [para. 0010].   A fusion can be created by adding additional sequence encoding a fusion to the Cas9 gene. One example of a fusion useful in such embodiments is an AviTag™, which employs a highly targeted enzymatic conjugation of a single biotin on a unique 15 amino acid peptide tag [para. 0011].  The Cas9 protein or the variant thereof retains two nuclease domains and is able to produce a double-stranded DNA  [para. 0015].  
Cann et al., teach a method comprising: (a) contacting a genomic DNA sample obtained from a cell or tissue contacted with a site specific nuclease with a transposon comprising a first detection sequence at the 5’ end of the transposon, under conditions whereby the transposon is inserted into the genomic DNA sample and the genomic DNA sample is fragmented into a plurality of tagmented double-stranded nucleic acid fragments comprising the transposon attached to the 5’ end of the nucleic acid fragments; (b) amplifying the tagmented nucleic acid fragments and sequencing the amplified nucleic acid fragments; Cann et al., do not specifically teach using (i) a first fixed primer comprising a nucleotide sequence complementary to a predetermined location in the genomic DNA and comprising a second detection sequence at its 5’ end, and (ii) a second selective primer comprising a nucleotide sequence complementary to at least a portion of the first detection sequence, to form amplified nucleic acid fragments comprising the first detection sequence, the transposon attached to the 5’ end of the nucleic acid fragments, and the second detection sequence for sequencing the amplified nucleic acid fragments.
Tenkanen et al., teach  an in vitro method for providing unique templates for DNA sequencing and to a kit, which can be used, when employing the selection method of this invention [abstract].  The transposition reaction is carried out in the presence of the examined DNA and in the presence of a transposon or transposons which have different ends enabling the design of selective primers for both ends. The transposon ends can be part of the same molecule or separate molecules. The amplification reaction is carried out in the presence of the selective primers designed for both transposon ends. The amplification products are situated at random positions in the target DNA. To be able to cover the whole sequence of the target DNA, a sufficient number of the amplification products needs to be selected for sequencing. Very long DNA segments can be sequenced by selecting the templates according to this embodiment [Description]. The target DNA is amplified by using as amplification primers a first primer, the fixed primer, at a known location, and a second primer, the selective primer, at the transposon insertion site.  The “fixed primer” is intended to mean a DNA primer having a sequence complementary to the known sequence in the target DNA or if the target DNA is part of a vector, complementary to the known sequence in the vector adjacent to the insertion site of the target DNA. The vector may be any sequencing vector such as the vectors or their derivatives. The “selective primer” is intended to mean a primer having a sequence complementary to the joining end of the transposon DNA (complementary to that strand having 5′ end at the joining). Thereby teaching claims 2-4.  The selective primer is in 5′→3′ direction towards the target DNA and has 0 to 10, preferably 0 to 5 additional nucleotides of known identity at its 3′ end (FIG. 3) [See Embodiment A].   The use of selective primers in the amplification reaction results in specific amplification products varying in size, each size representing one template for a sequencing reaction. The amplification products are separated on the basis of their size by methods known in the art such as gel electrophoresis, capillary electrophoresis, HPLC or other well-known methods. selecting suitable templates for sequencing is to use differently labeled fixed and selective primers and to test that both labels are present in the purified amplification product; thereby teaching claim 1(b) and (c). The labels can be for example radioactive labels or fluorescent labels and the testing can be performed with an appropriate equipment depending on the labels. From the amplification products are selected for use as templates in sequencing those which have both labels. The target DNA is sequenced by using as templates amplification products overlapping each other and varying in size from each other. The sequencing method can be any sequencing method known in the prior art like the nucleotide specific chemical reaction and cleavage reactions and the primer extension reactions in the presence of nucleotide specific terminators preferably by using the cycle sequencing method [Embodiment A]; thereby teaching claim 5 and 6  The present invention aims at eliminating the problems relating to the prior art and, therefore, it is an object of the present invention to provide a simple method for fragmenting larger DNA segments into pieces enabling the sequencing of whole segment by using a few sequencing primers [Description].  One advantage is that no sequence data of the target DNA is needed, nor is any subcloning procedure necessary.  Another advantages is that very long DNA segments can be sequenced by selecting the templates  [Description]. 

The target DNA is a plasmid. The transposition reaction has been carried out using a double stranded transposon DNA. See Examples 1-3.  The dividing up of the DNA into smaller, overlapping fragments has been performed by a number of different methods [Description].  The amplification reaction is carried out in the presence of a first, fixed primer, hybridizing at a known position in the examined DNA or if the examined DNA is part of a vector for example, adjacent to the examined DNA, and a second, selective primer, hybridizing at the insertion site of a transposon; thereby teaching claims 7-9. These reactions result in amplification products which can be separated on the basis of their size difference. By suitably selecting the amplification products, whose size difference is in the range of the reading capacity of the sequencing system used, normally in the range of 200 to 600 bp, overlapping DNA templates can be obtained for sequencing [Description] teaching claim 10. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Tenkanen et al., amplification techniques carried out in the presence of the first and second primers to Cann et al’s tagmenting method in order to provide a simple method for fragmenting larger DNA segments into pieces enabling the sequencing of whole segment by using a few sequencing primers. One of ordinary skill in the art would have a reasonable expectation of success by incorporating Tenkanen et al., steps because Tenkanen et al’s steps do not require sequence data of the target DNA, nor is any subcloning procedure necessary.  Finally it would have been prima facie obvious to combine the invention of Cann et al., and Tenkanen et al., to advantageously achieve sequences of the DNA segments.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take apply the tagmentation, amplification and sequences steps wherein there is no change in the respective function of the components, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Pertinent Art

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US 2010/0120098 A1 (GRUNENWALD ET AL) teach using a transposase and a transposon end for generating extensive fragmentation and 5′-tagging of double-stranded target DNA in vitro, then using a DNA polymerase for generating 5′- and 3′-tagged single-stranded DNA fragments without performing a PCR amplification reaction, wherein the first tag on the 5′-ends exhibits the sequence of the transferred transposon end and optionally, an additional arbitrary sequence, and the second tag on the 3′-ends exhibits a different sequence from the sequence exhibited by the first tag. 

US 2015/368638 A1 (STEEMERS ET AL) teach a method for preparing a library of template nucleic acids to obtain sequence information from a target nucleic acid, said method comprising: (a) preparing a template nucleic acid comprising a plurality of transposomes inserted into said target nucleic acid, wherein at least some of the inserted transposome each comprise a first sequence, and a transposase associated with the first transposon sequence and the second transposon sequence; and contacting a template nucleic acid with a plurality of transposomes, wherein at least some of the transposomes each comprise a first transposon sequence, a second transposon sequence noncontiguous with said first transposon sequence, and a transposase associated with the first transposon sequence and the second transposon sequence, wherein a plurality of transposons are inserted into the target nucleic acid; (b) compartmentalizing the template nucleic acid comprising said plurality of inserted transposons into each vessel of a plurality of vessels, wherein the compartmentalizing comprises providing each vessel with an amount of template nucleic acid less than about one haploid equivalent of the target nucleic acid; and (c) removing the transposase from the template nucleic acid.

US 2016/304950 A1 (JOUNG ET AL) teach a method for detecting double stranded breaks (DSBs) in genomic DNA of a cell, the method comprising:
contacting the cell with a double-stranded oligodeoxynucleotide (dsODN), wherein the dsODN is preferably between 15 and 50 nts long or between 50 and 75 nts long, wherein both strands of the dsODN are orthologous to the genome of the cell; preferably, the 5′ ends of the dsODN are phosphorylated; and also preferably, phosphorothioate linkages are present on both 3′ ends, or two phosphorothioate linkages are present on both 3′ ends and both 5′ ends; expressing or activating the exogenous engineered nuclease in the cell, for a time sufficient for the nuclease to induce DSBs in the genomic DNA of the cell, and for the cell to repair the DSBs, integrating a dsODN at one or more DSBs; amplifying a portion of genomic DNA comprising an integrated dsODN; and sequencing the amplified portion of the genomic DNA, thereby detecting a DSB in the genomic DNA of the cell.

Nick Caruccio ET AL: "Nextera(TM) Technology for NGS DNA Library Preparation: Simultaneous Fragmentation and Tagging by In Vitro Transposition", 1 October 2009.  

Conclusion
7.	No claims allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645